PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/149,420
Filing Date: 14 Jan 2021
Appellant(s): MAKO Surgical Corp.



__________________
David Britton
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/7/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/5/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiGioia et al (US 6,205,411 –cited by applicant) in view of Berez et al (US Pub 2004/0236424 –cited by applicant).
Re claim 1: DiGioia discloses a method of generating resection data, by a computer, for use in planning an arthroplasty procedure on a patient bone covered at least partially in cartilage (Abstrast; see the implantation of an artificial component in a joint which includes bone and cartilage), the method comprising:
receiving, by the computer, a three-dimensional patient bone model comprising a bone model surface, the three-dimensional patient bone model correlated with a position and orientation of the patient bone via a navigation system, in a three-dimensional coordinate system (col 6, lines 49-67; see the tomographic image data provided to geometric planner 12 for producing a 3D model);
identifying, by the computer, a target region on the bone model surface of the three-dimensional patient bone model for intra-operative registration (col 7, line 46-62; see the determination of range of motion of the model to select an implant position (i.e. a target region);
receiving, by the computer, location data for a first plurality of points on the joint in the 3D coordinate system via the intra-operative registration, wherein the first plurality of points on the joint correspond to second points within the target region on the bone model surface of the three-dimensional bone model (col 8, lines 13-39; see the 3D surface registration of points used to align the joint model with the intra-operative position of the patient joint);
determining, by the computer, a resection depth based at least in part on the location data for the first plurality of points (col 5, lines 39-41; see the Figs. 7a-e showing different sized femoral implant models which include the determination of a resection depth that would accept the implant); and
generating, by the computer, resection data using the resection depth, the resection data configured to be utilized by the navigation system during the arthroplasty procedure (col 12, lines 20-29; see the planes and tracked components to generate data that would correspond to the resection depth, wherein the data permits the implant to correspond to the anatomy after resectimon).
DiGioia discloses all features including that the invention is employed in cartilage transplant procedures and joint resurfacing with osteochondral grafts (col 12 lines 45-52)  and that the surface of the joint is mapped (col 8, lines 13-28), except that the registration includes that of cartilage. However, Berez teaches imaging and measuring a cartilage surface height (see Figure 1; thickness of cartilage) and that a bone preparation is based on the detected cartilage measurement [0019, see Figures 1 and 7E-H]. It would have been obvious to the skilled artisan modify DiGioia, to include the cartilage measurement as taught by Berez, in order to accurately measure the joint surface for selecting an appropriately sized implant.
Re claim 2: DiGioia discloses mapping, by the computer, the location data for the first plurality of points into the three-dimensional coordinate system (col 8, line 16; col 8, line 59-col 9, line 4; Figures 3a, 4a-c; see the discrete points on the surface for 3D registration).
Re claims 3-5: DiGioia discloses all features including determining a resection depth to fit an implant but does not disclose determining the resection depth comprises determining a depth difference between the first plurality of points and the target region on the bone model surface, determining the resection depth by adding the depth difference to a bone-only resection depth, wherein the bone-only resection depth is adjusted distally by the addition of the depth difference. However, Berez teaches determining a depth difference between the first plurality of points and the target region on the bone model surface, determining the resection depth by adding the depth difference to a bone-only resection depth, wherein the bone-only resection depth is adjusted distally by the addition of the depth difference [0019, see Figures 1 and 7E-H; wherein the bone preparation includes accounting for cartilage height and thereby adds this height to the bone-only depth which is adjusted depending on the desired implant]. It would have been obvious to the skilled artisan modify DiGioia, to include the cartilage measurement including determining depth difference and adding it to a bone-only depth as taught by Berez, in order to accurately measure the joint surface for selecting an appropriately sized implant.
Re claims 6, 7: DiGioia discloses determining the resection depth comprises altering a bone-only resection depth based on the first plurality of points and is adjusted distally based on the points (col 5, lines 39-41; col 12, lines 20-29 wherein the resection depth is altered distally based on planes and points depending on the selected implant model).
Re claim 8: DiGioia discloses the patient bone includes a femur and the three-dimensional patient bone model includes a three-dimensional patient femur model (col 5, lines 33-35; see the 3D femur model).
Re claim 9: DiGioia discloses all features except that the target region comprises an articular area of at least one of a medial or lateral condyle of the three-dimensional patient femur model. However, Berez teaches that the target region comprises an articular area of at least one of a medial or lateral condyle of the three-dimensional patient femur model [0100; see the target of the medial and lateral femoral condyles]. It would have been obvious to the skilled artisan to modify DiGioia, to specify the target as taught by Berez, in order to facilitate procedures performing totoal or partial arthroplasty.
Re claims 10, 11: DiGioia discloses the patient bone includes a tibia and the three-dimensional patient bone model includes a three-dimensional patient tibia model and a proximal resection depth of the tibia is adjusted proximally based on the first points (col 12, lines 52-60 see the tibial ostectomy applications, wherein the resection depth that is altered would be that of the proximal depth of the tibia).
Re claims 12, 13: DiGioia discloses all features except that the target region comprises an articular area of at least one of a medial or lateral tibial plateau of the three-dimensional patient tibia model and that the three-dimensional patient bone model is a bone only model. However, Berez teaches that the target region comprises an articular area of at least one of a medial or lateral tibial plateau of the three-dimensional patient tibia model [0037; see the “tibial plateau” of the 3D model as the target region] and that the three-dimensional patient bone model is a bone only model [0019; wherein the model can include the bone and/or the cartilage]. It would have been obvious to the skilled artisan to modify DiGioia, to specify the target as the tibial plateau and the bone as bone-only as taught by Berez, in order to facilitate methods with integration between cartilage and bone and the improve the accuracy of the procedure.
Re claim 14: DiGioia discloses the three-dimensional patient bone model is generated from medical images of the patient bone (col 6, lines 49-61; see the imaging modalities for generation of the bone model).
Re claim 15: DiGioia discloses that the navigation system operates in conjunction with an autonomous robot or a surgeon-assisted device in performing the arthroplasty procedure (col 9, lines 39-45; see the robotic arm to make the surgical cuts).

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiGioia et al (US 6,205,411 –cited by applicant) in view of Berez et al (US Pub 2004/0236424 –cited by applicant), as applied to claim 1, further in view of Mire et al (US Pub 2004/0171924 –cited by applicant).
Re claim 16: DiGioia/Berez disclose all features including use of the navigation system operates in conjunction with an autonomous robot or a surgeon-assisted device in performing the arthroplasty procedure (col 9, lines 39-45; see the robotic arm to make the surgical cuts in DiGioia), but do not disclose an autonomous robot. However, Mire teaches of a procedure for navigation tracking of a prosthetic including use of an autonomous robot [0201]. It would have been obvious to the skilled artisan to modify DiGioia/Berez, to use an autonomous robot as taught by Mire, in order to limit any potential operator error during a procedure.


(2) Response to Argument
Regarding “a.” on pages 5-6 of the Brief, Applicant argues that DiGioia’s “implant position” is outside the broadest reasonable interpretation of the claimed “target region on the bone model surface of the three-dimensional patient bone model for intra-operative registration”. The Examiner respectfully disagrees and finds that DiGioia performs steps 46, 48, and 52 to collectively identify “the implant position in the joint model” to be used with positional data during the surgical procedure for intra-operative guidance in step 54, which performs registration. Therefore, the target region (i.e. the identified implant position on the joint model) is identified and used for intra-operative registration. The implant position is considered to be a “target region”, contrary to Applicant’s assertion that a region on a surface has more dimensions than a position. For example, DiGioia’s Figs 7a-e show the implant position relative to the bone model wherein the implant position includes a portion of the surface (and its dimensions) of the bone model. Applicant then argues that the implant position (corresponding to the claimed “target region”) is used for intra-operative guidance and not for intra-operative registration. However, the Examiner finds that the registration step 54 is based on the identification of an implant position step 52 which includes regions on the target bone surface and regions within the bone. The joint model that includes data of the identified implant position from the prior step is then used in the registration step and, therefore, the identified implant position is used "for intra-operative registration". Further, the intra-operative guidance that uses the implant position for tracking the position of the joint and the implant components is based on the prior intra-operative registration, which utilizes the data of the implant position in the joint model. 
Regarding “b.” on pages 6-8 of the Brief, Applicant argues that DiGioia modified with Berez does not disclose the claimed “receiving, by the computer, location data for a first plurality of points on the cartilage in the three-dimensional coordinate system via the intra-operative registration, wherein the first plurality of points on the cartilage correspond to second points within the target region on the bone model surface of the three-dimensional bone model”. The Examiner respectfully disagrees. DiGioia discloses a computer-assisted surgery planner and intra-operative guidance system for joint procedure. In step 54, the “registration points” correspond to first points and these are said to be fitted to the joint model, which implies that they are fitted to corresponding points (i.e. the second points) on the joint model. DiGioia describes various procedures including bone surgical procedure, which would apparently determine locations on the bone surface, but also generally refers to cartilage procedures such as cartilage transplant procedures and joint resurfacing with osteochondral grafts (col 12 lines 45-52). DiGioia further discloses “joint” procedures, wherein a joint is known to comprise bone and cartilage. As previously discussed, the Office action could have relied upon this disclosure in DiGioia as anticipating a determination of locations on cartilage surface. However, the action has incorporated Berez to provide for a clearer teaching of a determination of points on the cartilage. Berez teaches of the importance of taking into account the cartilage and the combination results in utilizing cartilage surface points instead on bone surface points to correspond to the points on the joint model. Berez further teaches that software is designed to determine 3D coordinates of cartilage along with that of underlying bone from 3D representations of the cartilage and/or bone [0136, 0242]. This allows the resection and implant [0066, 0258] to be more accurate [0292]. It follows that the combination which sets forth that it is obvious to utilize cartilage points as a basis to determine the resection depth, instead of relying only on bone surface points. The rejection also sets forth that it would be obvious to use cartilage surface points instead of bone surface points and does not set forth that the imaging techniques (i.e. MRI) particularly used in Berez would be applied.
Regarding “c.” on pages 8-10 of the Brief, Applicant argues that DiGioia modified with Berez does not disclose the claimed “determining, by the computer, a resection depth based at least in part on the location data for the first plurality of points on the cartilage”. The Examiner respectfully disagrees. DiGioia discloses Figs. 7a-e showing the femoral implant model and how the computerized manipulations of the model corresponds to a determined resection depth. The bore 88 that is drilled (see Fig. 7e) must correspond to the selected implant size and the depth is precisely known in the planning stage of implant (i.e. total hip replacement) procedures. Additionally, the planning stage shows where a resection needs to be made which is also a determination of a resection depth, given broadest reasonable interpretation. The manipulation of the implant and joint (modified with Berez to include cartilage surface points), and the determination of the desired implant position and the actual placement of the implant to the determined resection depth, requires the registration of the points to be performed. Therefore, the resection depth is based on the plurality of points on the cartilage.


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        
Conferees:
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793    
                                                                                                                                                                                                    /CORRINE M MCDERMOTT/MQAS, Art Unit 3700  
                                                                                                                                                                                                      Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.